 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in and activities on behalf of a labor organization, the Respond-ent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices within themeaning of Section 8 (a) (1) or (3) of the Act by discharging and thereafterfailing and refusing to reinstate Leon Ploski.6.The Respondent did not violate Section 8 (a) (1) of the Act by stating toemployees that they would be discharged or disciplined if they became membersof the Union, by stating to employees that they would be discharged or disci-plined if they engaged in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, by warning employees not tobecome members of the Union, or to engage in union or concerted activities forthe purpose of collective bargaining or other mutual aid or protection or byoffering employees economic benefits if they would not become members of theUnion or vote for the Union.[Recommended Order omitted from publication in this volume JTHE TRUSTEES OFCOLUMBIA UNIVERSITY IN THECITY OF NEW YORK 1amtCOMMUNITY AND SOCIAL AGENCY EMPLOYEES,LOCAL 1707, CIO,PETITIONER.Case No. 2-RC-248. December 11, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Merton C. Bernstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board makes the followingfindings :The Petitioner seeks to represent a unit consisting of all clericalemployees in the libraries of Columbia University, excluding all pro-fessional employees and supervisors, as defined in the Act.ThePetitioner contends that the Employer, herein called Columbia Uni-versity, is engaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act for the Board to assertits jurisdiction in this proceeding.Columbia University contendsthat it is not engaged in commerce within the meaning of the Act andthat, even if the Board does have jurisdiction over its activities, the'The petition and other formal papers were amended at the hearing to show the correctname of the Employer.97 NLRB No. 72. THE TRUSTEES OF COLUMBIA UNIVERSITY -425Board, in the exercise of its discretion, should not assert its jurisdic-tion in this proceeding.Columbia University is a nonprofit educational corporation char-tered by a special act of the Legislature of the State of New York.The University consists of Columbia College and the schools of Jour-'nalism, General Studies, Architecture, Business, Law, Library Science,Graduate Faculties, Nursing, and Medicine. Its income is derivedalmost completely from its endowment, from gifts, and from tuitionand other payments made by students.The sole purpose of ColumbiaUniversity is the promotion of education, and all of its activities aredirected toward that end.Although the activities of Columbia Uni-versity affect commerce sufficiently to satisfy the requirements of thestatute and the standards established by the Board for the normalexercise of its jurisdiction;2 we do not believe that it would effectuatethe policies of the Act for the Board to assert jurisdiction here.The Board has not exempted nonprofit organizations from theoperationof the Act where the particular activities involved havebeen commercial in the generally accepted senses In this respect,however, previous cases involving educational institutions do notprovide a precedent for this case. In theHenry Ford Trade School2During the academic year ended June 30, 1950,Columbia University had a directinflow of$52,500(10.5 percent of the standard establishedby Federal Dairy Co, Inc.,91 NLRB 638) and an indirect inflow of $584,000 (58.4 percent of the standard establishedbyDorn's House of Miracles,Inc.,91-NLRB 632).During the same period,it also had adirect outflow of $4,890 from the sale of photostats,microfilms,and the Germanic andRomanic Reviews(19 percent of the standard established byStantslaus Implement andHardware Company, Limited,91 NLRB 618)and an indirect outflow of$21,150 fromthe sale of radio and television rights to its football games(42 3 percent of the standardestablished byHollow Tree Lumber Company,91 NLRB 635).During the same period,Columbia University received$117,000 for rental of some of its real property to threecorporations each directly shipping goods valued at more than$25,000 in interstate com-merce.This factor alone provides 234 percent of the jurisdictional standard establishedbyHollow Tree Lumber Company, supra.Southland Building and Annex,94 NLRB 1150.In addition,Columbia University does a substantial amount of classified contract workfor defense agencies.CompareWestport Moving and Storage Company,91 NLRB 902.Columbia University also owns approximately$51,000,000 of Federal and municipal bondsand stocks and bonds in public utilities,railroads,banks, insurance companies,and indus-trial corporations.Substantial sales and purchases of such securities are made eachyear to protect and preserve the capital thus invested.ComparePolish National Alliancev.N. L. It. B.,322 U. S. 643, 646(1944) ;Trt-State Casualty Insurance Company,83NLRB 828, 829, enfd.188 F. 2d 50(C. A. 10,1951) ;Association Canado-Americaine, 72NLRB 520, 521.-8Sunday School Board of the Southern Baptist Convention,92 NLRB 801(corporationediting and publishing religious literature) ;Port Arthur College,92 NLRB 152(collegeoperating commercial radio station) ;Illinois Institute of Technology,81NRLB 201(college and affiliated research foundations performing industrial research sponsored bybusiness concerns) ;Association Canado-Americaine,72NLRB 520(fraternal societyoperating insurance business) ;Henry Ford Trade School,58 NLRB 1535; 63 NLRB 1134(voctional school peforming necessary services for industrial concern) ;Polish NationalAlliance,42 NLRB 1375,enfd. 136 F.2d 175(C. A. 9, 1943),affd. 322 U S 643 (fraternalsociety operating insurance business);American Medical Associatwn,39 NLRB 385(organization publishing medical journal, magazine,and pamphlets) ;Christian Board ofPublication,13 NLRB 534,enfd. 113 F. 2d 678(C. A 8, 1940) (corporation publishingreligious books and pamphlets,medical books and pamphlets, and doing a small amount ofjob printing).-- 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD-case,' the school received in excess of $3,000,000 from the Ford MotorCompany for the manufacture and repair of tools for the Company.-In theIllinois Institute of Technologycase,5 the two research founda-tions involved were engaged in research and experimentation projects-for industrial concerns on a-cost basis, and had practically no educa-tional programs. In thePort Arthur Collegecase,' the petitionersought a unit of employees at a commercial radio station operated bythe college, but not utilized for instructional purposes in connectionwith its courses of study.This case, unlike previouscases,presentsthe question of whether it will effectuate the policies of the Act forthe Board to assert its jurisdiction where the activities concerned areintimately connected with the educational activities of the institutionand are noncommercial in nature.In support of its argument that the Board should not assert itsjurisdiction in this case, Columbia University relies upon the legisla-tive history of the charitable hospital exemption contained in Section2 (2) of the amended Act.' The earliest legislative form of this ex-emption is set forth in Section 2 of H. R. 3020, 80th Congress, 1st Ses-sion, as reported to the Ilouse, which excluded from the definition of"employer" the following enterprises :... any corporation, community chest, fund or foundation or-ganized and operated exclusively for religious, charitable, scien-tific, literary, or educational purposes, or for the prevention ofcruelty to childrenor animals,no part of the net earnings ofwhich inures to the benefit of any private shareholder or indi-vidual, and no substantial part of the activities of which is carryingon propaganda, or otherwise attempting to influence legislation.The Senate counterpart of the foregoing legislation, namely S.1126, 80th Congress, 1st Session, as reported to the Senate, containedno exemption for charitable or nonprofit organizations.However,during the debate on the Senate bill, Senatordings offered, andthe Senate agreed to, an amendment excluding from the definitionof "employer" "any corporation or association operating a hospital,if no part of the net earningsinuresto the benefit of any privateshareholder or individual." 8-4 58 NLRB 1535,63 NLRB 1134.-81 NLRB 201.' 92 NLRB 152.-7We are not unaware of the general rule that there is no need to refer to the legislativehistory of an act where the statutory language is clear.However, ". . . words are inexacttools at best,and for that reason there is wisely no rule of law forbidding resort to explana-tory legislative history no matter how 'clear the words may appear on "superficial examina-tion. ' "-Harrison v. Northern TrustCo., 317 U. S. 476, 479 (1942).Moreover,we notethat the Petitioner refers to the legislative history of the charitable hospital exemption insupport of its argument that the Board should assert its jurisdiction in this proceeding.8 93 Congressional Daily Record 5129,May 12, 1947;2 Legislative History of the LaborManagement-Relations Act, 1947, 1464. THE TRUSTEES OF COLUMBIA UNIVERSITY427The Labor Management Relations Act of 1947, as finally passed,adopted the Senate amendment for the exclusion of charitable hos-pitals only, from which, it might be inferred, as the Petitioner argues,that Congress intended to exempt only charitable hospitals and noother nonprofit organizations.However, the Conference Report onthe Labor Management Relations Act of 1947 states, in explanationof the adoption of the Senate amendment : 9The conference agreement follows the provisions of the Housebill in the matter of agents of an employer, and follows theSenate amendment in the matter of exclusion of nonprofit cor-porations and associations operating hospitals.The other non-profit organizations excluded under the House bill are notspecifically excluded in the conference agreement, foronly inexceptional circumstances and in connection with purely com-mercial activities of such organizations have any of the activitiesof such organizations or of their employees been considered asaffecting commerce so as to bring them within the scope of theNational Labor Relations Act.(Emphasis added.)Regardless of whether or not the conference report literally recitesthe Board's practice prior to the amendment of the Act, it does indicateapproval of and reliance upon the Board's asserting jurisdiction overnonprofit organizations "only in exceptional circumstances and inconnection with purely commercial activities of such organizations."Whether or not this language provides a mandate, it certainly pro-vides a guide.Under all the circumstances, we do not believe that it wouldeffectuate the policies of the Act for the Board to assert its jurisdictionover a nonprofit, educational institution where the activities involvedare noncommercial in nature and intimately connected with thecharitable purposes and educational activities of the institution ioAccordingly, we shall dismiss the petition.OrderITISHEREBY-ORDEREDthat the petition filed herein be, and it herebyis,dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.e House ReportNo. 510, 80th Cong.,1st Sess., p.32; 1 LegislativeHistory of the LaborManagementRelationsAct, 1947,505, 536.30 Cf.St. Lakesv.Labor Relations Commission,320 Mass. 467;70 N. E. 2d 10 (1946)Petitionof SalvationArmy,349 Pa. 105, 36 A. 2d 479 (1944) ;Western Pennsylvan4aHospital,et at. v. Lichlater,340 Pa 382, 17 A. 2d206 (1941);Jewish Hospital of Brook-lyn V. Doe,et al,252 App. Div 581, 300 N. Y. S 1111 (Sup. Ct, App Div., 2nd Dept., 1937) ;Philadelphia, et at V. Lichliter,of Common Pleas, DauphinCounty, 1944).